Citation Nr: 0614384	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-31 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for the service connected 
ulcerative colitis with primary sclerosing cholangitis, 
currently evaluated at 60 percent disabling.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1979 to June 
1982.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina that increased the evaluation for ulcerative 
colitis with primary sclerosing cholangitis from 30 to 60 
percent. 


FINDING OF FACT

The service connected ulcerative colitis with primary 
sclerosing cholangitis is manifested by 5 to 10 bowel 
movement per day with reports of blood and mucus; but without 
marked malnutrition, anemia or with serious complication as 
liver abscess.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for service 
connected ulcerative colitis with primary sclerosing 
cholangitis have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103(a), 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§  4.7, 
4.118, Diagnostic Code 7323 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letter dated February 2003, the RO informed the veteran 
of the medical and other evidence needed to substantiate his 
claim and what medical or other evidence he was responsible 
for obtaining.  VA also identified which evidence it was 
responsible for obtaining. 

The letter requested that the veteran submit evidence 
regarding his service connected ulcerative colitis with 
primary sclerosing cholangitis, and thereby put him on notice 
to submit relevant evidence in his possession. 

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.   Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  
      
The veteran has not received notice regarding the setting of 
effective dates.  The Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, as the Board concludes below that the preponderance 
of the evidence is against the claims for an increased rating 
no effective date is being set and the need for such notice 
is rendered moot.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. §5103A.  The RO has received and made attempts to 
obtain all the treatment records and documentation reported 
by the veteran.  

Further, the veteran was accorded a VA examination in June 
2004.

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A (a) (2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").  See also Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. §1155.  

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1; 
Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §4.7.

The veteran was initially granted service connection for a 
hiatal hernia at a 10 percent rating in September 1982.  In 
June 1984, the rating was increased to 30 percent, and 
ulcerative colitis was recognized as part of the disability.

The veteran contends that he has had progressive problems 
over the years with abdominal pain, diarrhea and frequent 
bowel movements that have interfered with his life, as he 
cannot go out socially.  Additionally, he has developed 
pruritus which is uncomfortable and interferes with his 
sleep.

The veteran contends that his present conditions are more 
indicative of a 100 percent rating.  He specifically 
maintains that he has a serious complication, as listed in 
the criteria for the 100 percent rating.  The veteran also 
claims that he has a history of malnutrition, anemia and 
general debility. 

The record includes records of treatment at the Salisbury, 
Maryland VA Medical Center (VAMC), Durham, North Carolina 
VAMC, Fayetteville Gastroenterology Associates, Winston-Salem 
VA Outpatient Clinic; and the report of a VA examination in 
June 2004. 

In January 2003, the veteran presented to the Fayetteville 
VAMC with complaints of reoccurring abdominal pain associated 
with his colitis.  He was diagnosed with an active problem of 
colitis.

In March 2003, the veteran presented with reports of frequent 
bowel movements, abdominal cramping and itching.  He 
underwent a liver biopsy in which the portal inflammatory 
changes were consistent with primary sclerosing cholangitis.

On VA examination in April 2003, the examiner commented that 
the veteran had been misdiagnosed with regional enteritis as 
his symptoms, signs and diagnostic evaluations were 
compatible with ulcerative colitis, which should have been 
diagnosed for the past twenty years.  It was noted that he 
had 5 to 7 bowel movements a day that occasionally increased 
to 16 times a day.  The diagnosis was chronic ulcerative 
colitis with primary sclerosing cholangitis.  However, it was 
noted that the veteran was well developed and nourished with 
no evidence of anemia or other evidence of debility.

In September 2003 at the Durham VAMC, the veteran indicated 
that he still had 5 to 6 loose bowel movements each day with 
occasional blood and abdominal cramping.

In November 2003, the veteran indicated that he had 
experienced mild flare-ups within the past two months that 
required steroid injections.  He was diagnosed with acute 
colitis. 

In June 2004, the veteran underwent another VA examination.  
The examiner noted that the veteran was having 5 to 10 bowel 
movements a day with blood and mucus.  He diagnosed primary 
sclerosing cholangitis with cirrhosis based on a liver 
biopsy.  

Additionally, it was noted that the veteran felt weak and 
lacked his usual stamina.  He had some right lower abdomen 
pain, which was chronic. 

The veteran's appetite remained "fairly good" and he had 
"good nutritional status."  The examiner also noted that 
his liver function tests administered a year before "looked 
good" at the time.  All of his lab work at the time was 
within normal limits.

Under Diagnostic Code 7323, a 100 percent rating is 
assignable when ulcerative colitis is pronounced; resulting 
in marked malnutrition, anemia, and general debility, or with 
serious complication as liver abscess. 38 C.F.R. § 4.118, 
Codes 7323. 

A 60 percent rating is assignable when ulcerative colitis is 
severe; with numerous attacks a year and malnutrition, the 
health only fair during remissions. Id. 

Recent examinations contain specific findings that the 
veteran does not have debility.  There is no other evidence 
of general debility.  The normal laboratory studies preclude 
a finding of anemia, and no medical professional has found 
anemia to be present.  Recent examiners have also found his 
nutritional status to be good and his weight to be stable, 
thus the evidence is against a finding of marked 
malnutrition.  

Liver cirrhosis could be a serious complication of the 
colitis, but the most recent evidence shows normal liver 
function.  

The veteran has argued that cholangitis is itself a serious 
complication.  There is no medical evidence, however, that 
the cholangitis is causing any such complication and the 
normal liver function weighs against a finding that 
cholangitis is manifested by serious complications.

The veteran has also argued that in the past he has had many 
of the symptoms listed in the criteria for a 100 percent 
rating.  Even if true, however, the current evaluation is 
based on the current level of his disability.  Bowling v. 
Principi, 15 Vet. App. 1, 10 (2001); Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

No other complication has been reported and there have been 
no finding of liver abscess.  

The veteran has also pointed to a Board decision in another 
case in which a 100 percent rating was awarded for a veteran 
who had cholangitis and, unlike the veteran, was taking no 
medication.  Board decisions, however, are not precedential.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1303 
(2005).  

Accordingly, the weight of the evidence is against an 
evaluation in excess of 60 percent.  Accordingly, there is no 
schedular basis for an evaluation in excess of 60 percent and 
the appeal is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7 
(2005).

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

In this case, the veteran's disability has not required 
frequent hospitalization.  The recent VA examination noted 
that the veteran had tried to maintain employment, but that 
it was difficult for him, and he reported that he would 
probably not be able to maintain the employment if not for an 
obliging employer.  If was noted however, that he went to his 
job at the Post Office every day.  There were no reports of 
any loss of time or income from the effects of the 
gastrointestinal disability.  The record does not document 
marked interference with employment.  Referral for 
consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to an increased rating for ulcerative colitis 
with primary sclerosing cholangitis, currently evaluated at 
60 percent, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


